 


113 HRES 576 EH: Providing for consideration of the bill (H.R. 10) to amend the charter school program under the Elementary and Secondary Education Act of 1965; relating to consideration of the bill (H.R. 4438) to amend the Internal Revenue Code of 1986 to simplify and make permanent the research credit; and for other purposes.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 576 
In the House of Representatives, U. S.,

May 8, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 10) to amend the charter school program under the Elementary and Secondary Education Act of 1965; relating to consideration of the bill (H.R. 4438) to amend the Internal Revenue Code of 1986 to simplify and make permanent the research credit; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 10) to amend the charter school program under the Elementary and Secondary Education Act of 1965. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on Education and the Workforce now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived. No amendment to the committee amendment in the nature of a substitute shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.On any legislative day during the period from May 12, 2014, through May 16, 2014— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I. 
4.It shall be in order at any time on the legislative day of May 8, 2014, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to the bill (H.R. 4366) to strengthen the Federal education research system to make research and evaluations more timely and relevant to State and local needs in order to increase student achievement. 
5.The Committee on Appropriations may, at any time before 5 p.m. on Thursday, May 15, 2014, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2015. 
6.During consideration of the bill (H.R. 4438) to amend the Internal Revenue Code of 1986 to simplify and make permanent the research credit, pursuant to House Resolution 569, the further amendment printed in part B of the report of the Committee on Rules accompanying this resolution shall be considered as adopted at the end of the bill. 
7.House Resolution 569 is amended by striking 90 minutes and inserting one hour. 
 
Karen L. Haas,Clerk.
